Citation Nr: 1634043	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  11-20 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a right shoulder dislocation, with a scar (with the exception of the periods for which a temporary total rating has been assigned).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the RO in Roanoke, Virginia.

A brief review of the procedural history is necessary to identify the claim upon which the appeal is based.  In this case, the Veteran filed a claim for an increased rating for the right shoulder disability in May 2009, which was denied in August 2009.  The Veteran filed another "claim for increase" later in August 2009 and provided additional, pertinent evidence in support of a higher rating, in October 2009.  The RO denied the increase again in November 2009.  The Veteran subsequently filed a claim for a temporary total rating in November 2009, which was granted in April 2010 but the 20 percent disability rating was continued as of March 1, 2010.  The RO confirmed the 20 percent disability rating in June 2010 and the Veteran filed the notice of disagreement which led to this appeal.  The RO identified the claim at issue as being received in December 2009 but the Board finds that because the Veteran continued to file new evidence in support of a higher rating, within one year of the August 2009 denial, the original May 2009 claim was still at issue.  See 38 C.F.R. § 3.156(b) (if new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim).  See also Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet.App. 242, 251-252 (2011); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his VBMS file reveals pertinent records not contained in the paper file including the March 2016 appointment of the representative listed on the title page above as well as the July 2016 Informal Hearing Presentation.  The remainder of the documents in Virtual VA as well as those contained in VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As an initial matter, the evidence indicates that the Veteran's right shoulder disability may have worsened since the May 2013 VA examination.  In this regard, the Veteran underwent surgery on the right shoulder in August 2013.  Further, the Board observes that the June 2009, May 2010, and May 2013 VA right shoulder examination reports are inadequate as the reports did not address all of the Veteran's reported right shoulder symptoms, specifically his complaints of muscle pain and tingling in addition to his reports of limited range of motion.  See e.g., April 2009 VA treatment record regarding reports of associated muscle pain and tingling.  For all of these reasons, to ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a contemporaneous examination is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).  

Additionally, during the May 2013 VA examination, the Veteran reported that he is on disability from work.  It is unclear whether he is in receipt of Social Security Administration (SSA) Disability Benefits.  He should be asked to clarify the same. If he is in receipt of SSA disability benefits, any decision and records associated with the same should be obtained. 

Moreover, it appears that there are outstanding VA treatment records.  In this regard, the records dated one year prior to May 2009 claim for increase should be reviewed but here, records were only requested from January 2009 when the Veteran filed the May 2009 claim.  Also, the most recent VA treatment records in the file are dated in February 2013.  Notably, the November 2013 supplemental statement of the case reflects that the AOJ electronically reviewed records dated to October 2013, but the records have not been associated with the paper or electronic files.  Thus, all outstanding VA treatment records dated prior to January 2009 and from February 2013, should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain up-to-date VA treatment records, dated from May 2008 to January 2009 and from February 2013 to the present.  Any response received in conjunction with this request should be recorded in the Veteran's electronic file.

2.  Give the Veteran another opportunity to submit records, or authorization and consent forms in order to obtain records, from any relevant private treatment provider.  Also ask the Veteran to inform VA if he is in receipt of SSA disability benefits, or has been at any time since May 2008. 

Obtain all records that the Veteran identifies.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and severity of his service-connected right shoulder disability.  The record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  Any indicated evaluations, studies, and tests should be conducted.

Following a review of the record, the examiner should address the following:

(a). The examiner should report the ranges of motion in degrees and note the point in the range of motion when pain becomes apparent.  The examiner should also determine whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

(b). The examiner must also report whether there is malunion of the humerus, and if so, whether it is productive of moderate or marked deformity.  The examiner should state whether there is recurrent dislocation of the humerus at the scapulohumeral joint, and if so, whether there are (i) infrequent episodes, with guarding of movement only at the shoulder level, or (ii) frequent episodes, with guarding of all arm movements.

(c). With respect to the humerus, the examiner should indicate whether there is fibrous union, non-union (a false flail joint), or loss of the head (flail shoulder). As regards to the clavicle or scapula, the examiner should state whether there is dislocation, malunion, or non-union; and, if non-union, whether it is with or without loose movement.

(d). With respect to the scapulohumeral articulation, the examiner should indicate whether there is (i) favorable ankylosis, with abduction possible to 60 degrees, and the Veteran able to reach his mouth and head; (ii) ankylosis that is intermediate between favorable and unfavorable; or (iii) unfavorable ankylosis, with abduction limited to 25 degrees from the side.

(e). The examiner should also assess all of the Veteran's reported right shoulder symptoms, including muscle pain, and neurological symptoms such as tingling when sleeping.  In this regard, the examiner should address (i) whether the Veteran has any muscle injury and if so, identify which muscle group and the severity of the injury; and (ii) whether the Veteran has neurological symptoms in the upper right extremity associated with the right shoulder disability and address the severity of the same. 

(f). The examiner should also comment on the functional effects of the Veteran's right shoulder disability on the Veteran's daily life, including employment.  If possible, the examiner should provide a retrospective opinion on the functional effects, going back to May 2008.

The rationale for any opinion offered should be provided.
 
4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim for a higher rating for a right shoulder disability, should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case that documents consideration of all pertinent evidence.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




